                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER


JAMES G. HOWARD,                                   )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )           4:19-cv-0065-TRM-SKL
                                                   )
ECIGRUS LLC, et al.,                               )
                                                   )
                       Defendants.                 )


                                              ORDER

       Before the Court is a motion to amend the complaint [Doc. 36] filed by Plaintiff on

February 10, 2020. Rather than attach the proposed second amended complaint as an exhibit to

his motion as required by Local Rule 15.1, Plaintiff filed it separately on the docket as if the motion

to amend had already been granted [Doc. 37]. See E.D. Tenn. L.R. 15.1 (“A party who moves to

amend a pleading shall attach a copy of the proposed amended pleading to the motion.”).

       Regardless, Defendant Ecigrus, LLC filed an answer to the amended complaint on

February 18, 2020, thus indirectly indicating it does not oppose the amendment. The other

defendants did not file a response to the motion to amend, and the time for doing so has passed.

E.D. Tenn. L.R. 7.1 (a). The Court deems their failure to respond a waiver of any opposition to

the relief sought. E.D. Tenn. L.R. 7.2.

       Accordingly, Plaintiff’s unopposed motion to amend the complaint [Doc. 36] is

GRANTED nunc pro tunc to the date the second amended complaint was filed, and the second

amended complaint at Docket No. 37 shall be the operative complaint in this case going forward.

Any defendant which has not yet responded to the second amended complaint is ORDERED to
do so within 14 days of entry of this Order.

       SO ORDERED.

       ENTER:

                                               s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
